United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3861
                                    ___________

United States of America,                *
                                         *
              Appellee,                  * Appeal from the United States
                                         * District Court for the
         v.                              * Eastern District of Missouri.
                                         *
Dennis Keely,                            * [UNPUBLISHED]
                                         *
              Appellant.                 *
                                    ___________

                              Submitted: November 4, 2009
                                 Filed: November 9, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       In this direct criminal appeal, Dennis Keely challenges the sentence the district
     1
court imposed after he pleaded guilty to possessing with intent to distribute five
grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(B)(iii), and possessing with intent to distribute a substance containing a
detectable amount of heroin, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C).
The district court found that Keely was a career offender under U.S.S.G. § 4B1.1, and
sentenced him below the applicable Guidelines range to 188 months in prison and four

         1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
years of supervised release. On appeal, his counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the below-
Guidelines-range sentence is unreasonable and that Keely should have been granted
a greater variance.

        We review the imposition of sentences under a deferential abuse-of-discretion
standard, first ensuring that the district court committed no significant procedural
error, and then considering the substantive reasonableness of the sentence. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (listing factors that
constitute abuse of discretion); United States v. Haack, 403 F.3d 997, 1003-04 (8th
Cir. 2005) (standard of review). We find no abuse of discretion here. We note in
particular the district court’s consideration of 18 U.S.C. § 3553(a) and discussion of
the specific factors on which it relied to impose a sentence below the advisory
Guidelines range. See United States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009)
(where record reflects district court made individualized assessment based on facts
presented, specifically addressing defendant’s proffered information in its
consideration of sentencing factors, sentence is not unreasonable).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw, subject to
counsel informing appellant about procedures for seeking rehearing or filing a petition
for certiorari.
                        ______________________________




                                         -2-